Title: To Thomas Jefferson from William Jarvis, 10 August 1802
From: Jarvis, William
To: Jefferson, Thomas


          
            Sir
            Lisbon 10th Aug: 1802
          
          Ever attentive to your commands I have been enquireing for the Oeiras Wine, but cannot find any here to be depended on as genuine, there being several times more sold under that name than is made on the Estate. Presumeing Sir that none but the first quality would suit you, I supposd it would be more agreeable to wait a few weeks longer untill I could get the best from the Country, than to have such sent as I could obtain in this place.
          With the most profound Veneration & Respect I am Sir Your Most Hble Servant
          
            William Jarvis
          
        